UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PEIFA XU, Individually and On Behalf of All
 Others Similarly Situated,
                            Plaintiﬀ,

                   – against –

 GRIDSUM HOLDING INC., GUOSHENG QI,
 MICHAEL PENG ZHANG, RAVI SARATHY,
 GUOFA YU, PERRY LIN CHUI, XIANG                              OPINION & ORDER
 FAN, YANCHUN BAI, XUDONG GAO,                                   18 Civ. 3655 (ER)
 THOMAS ADAM MELCHER, PETER
 ANDREW SCHLOSS,
 PRICEWATERHOUSECOOPERS ZHONG
 TIAN LLP, GOLDMAN SACHS (ASIA)
 L.L.C., CITIGROUP GLOBAL MARKETS
 INC., and STIFEL, NICOLAUS & COMPANY
 INCORPORATED,
                            Defendants.


RAMOS, D.J.:
       A putative class of shareholders of an overseas company brings this action against

that company, Gridsum Holding Inc., a set of individuals who are current and former
oﬃcers and directors, Gridsum’s former accounting ﬁrm, and the underwriters of a 2016
securities oﬀering. bey bring this action under Sections 11 and 15 of the Securities Act
of 1933 (the “Securities Act”), 15 U.S.C. §§ 77k, 77o, and under Section 10(b) and 20(a)
of the Securities Exchange Act of 1944 (the “Exchange Act”), 15 U.S.C. §§ 78j, 78t. be
plaintiﬀs seek to hold the defendants liable for a series of alleged misstatements and
omissions in a 2015 registration statement, a 2016 annual report, and other, related,
documents.
        bis Opinion and Order resolves the underwriters’ motion to dismiss the
Securities Act claims against it for failure to state a claim, the accountant’s motion to
dismiss the Securities Act and Exchange Act claims for lack of personal jurisdiction and
failure to state a claim, and a motion to dismiss all claims by Gridsum and one of the
individual defendants. In addition, the plaintiﬀs move the Court to order alternative

service on several of the individual defendants and the accounting ﬁrm, all of whom are
located in China or Hong Kong and have yet to be served.
           For the below reasons, the motions to dismiss the Securities Act claims are
GRANTED, the motions to dismiss the Exchange Act claims are DENIED, the
accountant’s motion to dismiss for lack of personal jurisdiction is GRANTED, and the
motion for alternative service is DENIED.
I.         THE ALLEGATIONS
               1e Defendants
           Gridsum is a Cayman Islands holding company that, through a series of
intermediate entities and contractual arrangements, operates a portfolio of Chinese
software development and data analytics ﬁrms. Second Amended Complaint (“SAC”)
¶¶ 43, 44, Doc. 104. Its products include the Gridsum Big Data Platform, which allows
customers to analyze large amounts of data, Gridsum Prophet, which enhances the
capabilities of the Big Data Platform, and a suite of solutions that assist customers in
utilizing its products to analyze data related to marketing, advertising, social media, the
law, and government operations. SAC ¶¶ 44–48.
           Gridsum grew from approximately 730 employees in 2015 to 1150 employees in
2018 — all located in China. SAC ¶ 51. About 50 percent of the employees work in
research and development, almost 40 percent work in sales and marketing, and about 10
percent work in general and administrative roles — equivalent to 122 in 2017. In 2017,
Gridsum lost ¥197.9 billion1 or $3.5 billion before interest, taxes, depreciation, and
amortization on net revenues of ¥469.5 billion or $72.2 billion. Decl. of Willam J. Foley




1
    "e symbol “¥” in this context refers to the Chinese yuan.



                                                       2
(“Foley Decl.”) Ex 7 (“2017 20-F”) at 4–5, Doc. 146.2 American Depository Shares
(“ADS”) for Gridsum are listed on NASDAQ under the ticker symbol “GSUM.” SAC

¶ 21.
         be individual defendants are each a current or former oﬃcer or director at
Gridsum and include:

         §   Co-founder, chief executive oﬃcer, and chairman Guosheng Qi. In 2016 and
             2017, Qi personally guaranteed a number of credit lines used by Gridsum.
             SAC ¶ 207–09. By the end of 2017, Gridsum held $40.9 million in short-term
             loans. SAC ¶ 209.

         §   Co-founder and director Guofa Yu.

         §   Co-chief ﬁnancial oﬃcer Michael Peng Zhang.

         §   Co-chief ﬁnancial oﬃcer and former chief of strategy Ravi Sarathy.

         §   Current directors Yanchun Bai, Xudong Gao, and 1omas Adam Melcher.

         §   Former directors Perry Lin Chui, Xiang Fan, and Peter Andrew Schloss.

SAC ¶¶ 22–31; Letter of July 10, 2019, Doc. 158 (claiming that Schloss is no longer
aﬃliated with Gridsum). Gridsum and all individual defendants except for Fan and
Sarathy are represented by the ﬁrm Orrick, Herrington & Sutcliﬀe. Fan and Sarathy have
not appeared at all in this action, and both reside in Hong Kong. Decl. of Lawrence P.

Eagel (“Eagel Decl.”) Ex. 5, Doc. 189; Foley Decl. ¶ 3.
         PricewaterhouseCoopers Zhong Tian LLP (“PwC”) served as Gridsum’s auditor
from 2015 to June 2018 and is based in Shanghai. It is represented by Davis Polk &
Wardwell LLP. Goldman Sachs (Asia) L.L.C., Citigroup Global Markets Inc., and Stifel,
Nicolaus & Co. each served as Gridsum’s underwriters in its 2016 initial public oﬀering
(“IPO”). SAC ¶¶ 32–35. be underwriters are represented by Latham & Watkins LLP.


2
  "e Court takes judicial notice of the existence of this and other documents extensively cited and quoted
from in the Second Amended Complaint, but not of the truth of the matters asserted therein. See, e.g., Int’l
Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995).



                                                     3
           1e Registration Statement
        be company submitted a draft registration statement to the Securities and

Exchange Commission ahead of an IPO in July 2015. SAC ¶ 66. be company ﬁled its
ﬁnal registration statement with the SEC on Form F-1 on September 21, 2016, and the
SEC declared it eﬀective the day after. SAC ¶ 67. On September 23, Gridsum ﬁled a
prospectus with the SEC oﬀering ADS at a price of $13.00 per share. SAC ¶ 68. be
underwriters exercised their option to purchase additional shares the next week,
ultimately resulting in an oﬀering of 7.7 million ADS that raised $87.1 million. SAC
¶ 69.
        be registration statement included audited ﬁnancial statements for 2013, 2014,
and 2015 that, as the statement indicated, were “prepared in accordance with U.S. GAAP
[i.e., Generally Accepted Accounting Principles].” SAC ¶¶ 70, 71. be Court has
reproduced the relevant ﬁnancial data in the Appendix to this Opinion.
        be registration statement deﬁned how Gridsum recognized revenue for the
purposes of the ﬁling, namely when:
           §   persuasive evidence of an arrangement exists;
           §   [Gridsum’s] platform is made available and services have been
               delivered to the customer;
           §   the fee is ﬁxed or determinable; and
           §   collection is reasonably assured.
SAC ¶ 77. be statement also indicated that when a customer prepays at the beginning of
a contract, Gridsum split the monies into “Advances,” which were costs to be paid to
third-party vendors, and “Deferred Revenues,” which were fees to be retained by
Gridsum. SAC ¶ 77.
        Also included were March and August 2016 reports from PwC. SAC ¶ 80. be
reports opined that Gridsum’s ﬁnancial statements fairly presented the company’s
position and were in conformity with U.S. GAAP. SAC ¶ 80.




                                            4
       Finally, the statement described a “material weakness” with Gridsum’s internal
ﬁnancial controls discovered by PwC and Gridsum, namely that Gridsum lacked

“suﬃcient ﬁnancial reporting and accounting personnel with appropriate knowledge of
U.S. GAAP and SEC reporting requirements.” SAC ¶ 81. Gridsum indicated that it was
taking several steps to hire the appropriate personnel, increase the resources devoted to
preparing ﬁnancial statements, and establish an audit committee on the board of directors.
SAC ¶ 81. be company identiﬁed a number of recently completed steps, including the
establishment of software systems, procedures, and departments to improve the ﬁnancial
and accounting functions. SAC ¶ 81.
           1e 2016 Form 20-F
       In March 2017, Gridsum issued a press release with its 2016 ﬁnancial results. It
reported the same to the SEC on a Form 20-F in April. SAC ¶ 157. be Court has
reproduced relevant ﬁnancial data in the Appendix to this Opinion. Gridsum indicated
that the statements were prepared in accordance with U.S. GAAP. SAC ¶ 160. be Form
20-F included an identical discussion of revenue recognition authority as the 2016
registration statement. SAC ¶ 161. It also included a similar report from PwC, aﬃrming
that the ﬁnancial statements are a fair presentation of Gridsum’s ﬁnancial results and
were prepared in accordance with U.S. GAAP. SAC ¶ 164.

       be 2016 Form 20-F included a discussion of material weaknesses in Gridsum’s
internal controls over ﬁnancial reporting. Like the 2016 registration statement, the form
identiﬁed a lack of qualiﬁed accounting personnel as an ongoing weakness. SAC ¶ 165.
It also identiﬁed as a weakness a “lack of suﬃcient written policies and procedures for
capturing certain services received before contracts were signed to timely record the
related expenses in the ﬁnancial statements.” SAC ¶ 165. Gridsum indicated it had taken
a number of steps since the IPO to improve its controls, including hiring additional
personnel, establishing an audit committee on the board of directors, and engaging a
consulting ﬁrm to examine Gridsum’s level of compliance with U.S. legislation. SAC


                                             5
¶ 165. be company indicated that there were no other material changes to its internal
controls in 2016. SAC ¶ 165.
             1e 2018 Audit
        On April 23, 2018, Gridsum announced in a press release that the audit report
accompanying the 2016 20-F should not be relied upon anymore, based on guidance from
PwC. SAC ¶ 83. Gridsum’s announcement indicated that PwC had sent a letter to
Gridsum the previous week indicating that the accounting ﬁrm had identiﬁed issues
relating to “revenue recognition, cash ﬂow, cost, expense items,” and underlying
documentation, “which PwC had previously raised with the Company.” SAC ¶ 83. be
press release indicated that 2016 revenue could be impacted by ¥2 million and 2016
expenses could be impacted by ¥6 million.3 SAC ¶ 83. Gridsum announced that the
board’s audit committee would investigate the issues and accordingly delay the
company’s 2017 20-F until after the completion of the audit. SAC ¶ 83. Gridsum’s ADS
listed on NASDAQ dropped over 16 percent that day and continued to drop thereafter.
SAC ¶ 84. It ﬁled a notice with the SEC that its Form 20-F for 2017 would be delayed on
April 30, 2018. SAC ¶ 85.
        One week after the announcement, on May 1, Gridsum announced a proposed
investment from Future X Capital via a convertible promissory note worth $40 million.

SAC ¶ 87. On May 8, Gridsum announced that Future X had issued a proposal to
purchase all outstanding share and bring the company private. SAC ¶ 88. Although
Gridsum announced the formation of a committee to evaluate the proposal, the company
has not made any announcement related to the proposal in the time since. SAC ¶ 88.
        For the rest of the year, Gridsum dealt with the fallout of the April announcement.
It dismissed PwC as its auditor in June 2018. SAC ¶ 89. Because it had indicated its
Form 20-F for 2017 would be late, NASDAQ began delisting procedures. SAC ¶ 86.

3
 Gridsum had reported ¥400 million in net revenues for 2016 and ¥384 million in expenses for 2016 in its
Form F-4. App’x, infra.



                                                   6
be company made announcements in April and August regarding NASDAQ’s delisting
procedures, in which the company indicated it was making progress in the audit of its

statements and ﬁnancial procedures. SAC ¶¶ 86, 90. It announced it had completed its
audit in October 2018, was working to ﬁnalize audited ﬁnancials for 2015 to 2017, and
would implement remedial measures. SAC ¶ 91. Gridsum released additional updates on
its negotiations with NASDAQ in November and indicated that remedial measures and
work on the audited ﬁnancials were ongoing. SAC ¶¶ 92, 93. In December, the company
announced that “the Audit Committee was unable to reach conclusions with respect to
issues relating to certain expense items due to documentation issues,” and that the audited
ﬁnancials would be released before the end of January 2019. SAC ¶¶ 94, 95.
               1e January 2019 Form 20-F
           Gridsum ﬁled its 2017 Form 20-F with the SEC on January 7, 2019.4 be report
included 2017 ﬁnancial information, as well as restatements of Gridsum’s 2015 and 2016
statements of operations. SAC ¶ 97. be Court has reproduced relevant ﬁgures in the
Appendix to this Opinion. be restated ﬁnancials for 2015 saw a tripling of income tax
expenses, driving a 26 percent increase in net loss. be ﬁnancials also saw a 41 percent
decrease in deferred revenue — that is, funds from customer prepayments earmarked to
pay for future Gridsum services. be restated ﬁnancials for 2016 included a 46 percent

increase in net loss driven by a 9 percent drop of net revenue, a 14 percent drop in
accounts receivable, a four-fold increase in accounts payable, and a 58 percent drop in
deferred revenue.
           be Form 20-F included some explanation for the changes. It suggested that the
2015 changes were due to “adjustments relating to cost accruals, expense cutoﬀ
procedures and classiﬁcation changes.” SAC ¶ 100. As for the 2016 changes only,
Gridsum explained that the drop in net revenue and the balance sheet changes were


4
    Melcher is not alleged to have signed this document.



                                                       7
caused, at least in part, by a change in revenue recognition methodology.5 SAC ¶ 100.
be company had previously recognized revenue for a social media analytics tool at time

of sale to a sub-distributor.6 SAC ¶ 100. Because collection on accounts receivable grew
less slowly than rapidly growing revenues, Gridsum changed its methodology to only
recognize revenue when it collected cash from the sub-distributor. SAC ¶ 100. Gridsum
attributed the change in accounts payable to a need to “reconcile its accounting” with that
of one of its partners in purchasing digital advertising space for customers. SAC ¶ 100.
         be annual report also described the circumstances surrounding PwC’s dismissal.
According to the report, PwC was unable to determine what additional audit work it
would need to plan and complete to re-audit Gridsum’s 2016 results and prepare the 2017
results for the ﬁrst time. SAC ¶ 101. In a paragraph discussing the April 2018
announcement of PwC’s guidance to no longer rely on the 2015 and 2016 ﬁnancials,
Gridsum wrote, “PwC China also advised that the issues identiﬁed raised questions
related to its ability to rely upon the representations of management.” SAC ¶ 179.
Gridsum had not included the information in previous press releases or ﬁlings with the
SEC. SAC ¶ 186. Gridsum indicated that PwC had informed it of these concerns
sometime before the accounting ﬁrm’s dismissal in June 2018. 2017 20-F at 99.
         In response to the ﬁling of the January 2019 20-F, Gridsum’s shares fell 5.6
percent the next day. SAC ¶ 187.
II.      EFFORTS TO SERVE THE DEFENDANTS LOCATED IN CHINA
         be Complaint in this case was ﬁrst ﬁled in April 2018. Doc. 1. be Court
consolidated this case with a related case, No. 18 Civ. 5649, in September 2018 and
appointed William R. Barth lead plaintiﬀ. Doc. 30. be plaintiﬀs ﬁled an Amended

5
 "e plaintiﬀs allege that the decrease in revenue and accounts receivable in the 2015 ﬁnancials creates a
“strong inference” that the change in revenue recognition methodology was applied to 2015, as well.
6
 "e plaintiﬀs allege that these sub-distributors were never sold anything; rather, they were “sales agents
who took possession of and then sold” Gridsum’s social media analytics product under a consignment
agreement. SAC ¶ 112. "ey also allege that sales in 2015 were nevertheless impacted by the 2016
change, and allege that Gridsum engaged in “ﬁctitious 2015 sales.” SAC ¶ 114.



                                                     8
Complaint in December 2018. Doc. 50. Summonses were issued for the individual
defendants other than Melcher on December 14, Docs. 74–82, while Gridsum, the

underwriters, and Melcher waived service on December 28, Docs. 83, 84. be plaintiﬀs
engaged a vendor to translate the Amended Complaint into Chinese and coordinate with
the appropriate authorities to eﬀectuate service. Eagel Decl. ¶ 3.
       In reaction to Gridsum’s 2019 restatement, the plaintiﬀs ﬁled the Second
Amended Complaint on March 1, 2019. Doc. 104. bis complaint added PwC as a party,
and a summons issued on March 4. Doc. 106. On March 11, the plaintiﬀs ﬁled an
aﬃdavit of service for PwC, indicating it had been served through C.T. Corporation
System in New York. On March 26, the plaintiﬀs ﬁled a notice indicating C.T.
Corporation System had not been able to forward the service documents to PwC because
PwC was not “listed on their records,” even though the company was listed as PwC’s
U.S. agent in PwC’s Public Company Accounting Oversight Board Annual Report. Doc.
108.
       On April 4, the plaintiﬀs asked for leave to ﬁle a motion for alternative service on
all non-served individual defendants and PwC. Doc. 109. be Court granted the
plaintiﬀs leave to ﬁle the motion on May 1 at a pre-motion conference, although they did
not ﬁle that motion until the following year, in January 2020. Doc. 186. Nevertheless,
summonses were issued for the unserved individual defendants and PwC on May 16.
Docs. 132–41. be plaintiﬀs’ vendor delivered service documents to the Hong Kong
authorities for Fan on July 3 and to the Chinese authorities for the others on July 18.
Eagel Decl. Exs. 2, 3. be vendor sent letters to the Hong Kong authorities inquiring into
the status of service on Fan in October, November, and December 2019, receiving a
response in November indicating that the request was being processed. Eagel Decl. Ex.
4. be vendor also sent letters to the Chinese authorities in Beijing asking about service
on Schloss in October, November, and December 2019, but it has received no response.
Eagel Decl. Ex. 5.


                                             9
        Certiﬁcates of service ﬁled in January 2020 indicated that Bai, Gao, Qi, Schloss,
and Zhang, were served with the First Amended Complaint on June 19, 2019 via

Gridsum’s Beijing oﬃce. Docs. 179–83. Service for Sarathy, also listed as in the care of
Gridsum’s Beijing oﬃce, was refused. Doc. 185. bere are no certiﬁcates of service of
the First Amended Complaint on the docket for Fan.
        Also in January 2020, the plaintiﬀs ﬁled notices that service of the Second
Amended Complaint had been refused for Qi, Zhang, Sarathy, Bai, Gao, and Yu
sometime in 2019 when the documents had been delivered to Gridsum’s Bejing oﬃce.
Doc. 185. Chui was served with the Second Amended Complaint via personal service in
Shanghai in October 2019. Doc. 176.7 bere are no certiﬁcates of service of the Second
Amended Complaint for Schloss or Fan.
III.    STANDARD
             Rule 12(b)(6)
        “To survive a motion to dismiss, a complaint must contain suﬃcient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). A claim is facially plausible “when the plaintiﬀ pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). be plaintiﬀ must allege
suﬃcient facts to show “more than a sheer possibility that a defendant has acted
unlawfully.” Id. (citing Twombly, 550 U.S. at 557). However, this “ﬂexible ‘plausibility
standard’ ” is not a heightened pleading standard, In re Elevator Antitrust Litig., 502 F.3d
47, 50 n.3 (2d Cir. 2007) (citation omitted), and “a complaint . . . does not need detailed
factual allegations” to survive a motion to dismiss. Twombly, 550 U.S. at 555.




7
 Chui has asked for leave to ﬁle his own motion to dismiss, pending the outcome of Gridsum’s similar
motion. Doc. 191.



                                                   10
       be question on a motion to dismiss “is not whether a plaintiﬀ will ultimately
prevail but whether the claimant is entitled to oﬀer evidence to support the claims.” Sikhs

for Justice v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond,
Inc. v. Town of Darien, 56 F.3d 375, 378 (2d Cir. 1995)). “[T]he purpose of Federal Rule
of Civil Procedure 12(b)(6) is to test, in a streamlined fashion, the formal suﬃciency of
the plaintiﬀ’s statement of a claim for relief without resolving a contest regarding its
substantive merits” or “weigh[ing] the evidence that might be oﬀered to support it.”
Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal citations and quotation marks
omitted).
       Accordingly, when ruling on a motion to dismiss pursuant to Rule 12(b)(6), the
Court accepts all factual allegations in the complaint as true and draws all reasonable
inferences in the plaintiﬀ’s favor. Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014); see
also Twombly, 550 U.S. at 556 (“[A] well-pleaded complaint may proceed even if it
strikes a savvy judge that actual proof of those facts is improbable....”). “For purposes of
this rule, the complaint is deemed to include any written instrument attached to it as an
exhibit or any statements or documents incorporated in it by reference.” Chambers v.
Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (internal quotation marks omitted).
            Rule 9(b)
       A complaint alleging securities fraud must also satisfy the heightened pleading
requirements of Federal Rule of Civil Procedure 9(b) and the Private Securities Litigation
Reform Act of 1995 (“PSLRA”) by stating the circumstances constituting fraud with
particularity. See, e.g., ECA, Local 134 IBEW Joint Pension Trust of Chicago v. JP
Morgan Chase Co., 553 F.3d 187, 196 (2d Cir. 2009) (citing Tellabs, Inc. v. Makor Issues
& Rights, Ltd., 551 U.S. 308, 319–20 (2007)). bese requirements apply whenever a
plaintiﬀ alleges fraudulent conduct, regardless of whether fraudulent intent is an element
of a claim. Rombach v. Chang, 355 F.3d 164, 171 (2d Cir. 2004) (“By its terms, Rule
9(b) applies to ‘all averments of fraud.’”)


                                              11
         Speciﬁcally, Rule 9(b) requires that a securities fraud claim based on
misstatements must identify: (1) the allegedly fraudulent statements, (2) the speaker, (3)

where and when the statements were made, and (4) why the statements were fraudulent.
See, e.g., Anschutz Corp. v. Merrill Lynch & Co., Inc., 690 F.3d 98, 108 (2d Cir. 2012).
Conditions of a person’s mind — such as malice, intent, or knowledge — may be alleged
generally. Kalnit v. Eichler, 264 F.3d 131, 138 (2d Cir. 2001) (quoting Fed. R. Civ. P.
9(b)). Like Rule 9(b), the PSLRA requires that securities fraud complaints “‘specify’
each misleading statement,” set forth the reasons or factual basis for the plaintiﬀ’s belief
that the statement is misleading, and “state with particularity facts giving rise to a strong
inference that the defendant acted with the required state of mind.” Dura, 544 U.S. at
345 (quoting 15 U.S.C. §§ 78u–4(b)(1), (2)); see also Slayton v. Am. Express, Co., 604
F.3d 758, 766 (2d Cir. 2010).
         bese heightened pleading standards, when viewed together with the more general
standards applicable to Rule 12(b)(6) motions to dismiss under Twombly and Iqbal, make
clear that “plaintiﬀs must provide suﬃcient particularity in their allegations to support a
plausible inference that it is more likely than not that a securities law violation has been
committed.” In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 570 (S.D.N.Y. 2014) (citing
ECA, Local 134, 553 F.3d at 196), aﬀ’d 604 F. App’x 62 (2d Cir. 2015).
IV.      SECURITIES ACT CLAIMS
         To state a claim under Section 11 of the Securities Act, a plaintiﬀ must allege that
a defendant issued or signed a securities registration statement that “contained an untrue
statement of a material fact or omitted to state a material fact . . . necessary to make the
statements therein not misleading.” 15 U.S.C. § 77k. Such claims can impose strict
liability on issuers, their oﬃcers and directors, and underwriters for statements contained
within registration statements. See Rombach v. Chang, 355 F.3d 165, 168 n.2 (2d Cir.
2004).




                                              12
          Before the Court analyzes whether the Second Amended Complaint states a claim
under Section 11, however, it must ﬁrst determine whether the stricter pleading standard

of Rule 9(b) and the PSLRA apply. See id. at 171. When determining whether a Section
11 claim sounds in fraud for the purposes of Rule 9(b) and the PSLRA, courts look to
whether “the wording and imputations of the complaint are classically associated with
fraud.” Id. at 172. In essence, they look for “fraud-based buzzwords” that indicate the
gravamen of the behavior alleged is, in fact, fraud. In re AOL Time Warner, Inc. Sec. &
“ERISA” Litig., 381 F. Supp. 2d 192, 214 (S.D.N.Y. 2004) (citing Rombach).
          be defendants argue that the Section 11 claims sound in fraud and focus on
paragraph 114 of the Second Amended Complaint. In that paragraph, the plaintiﬀs allege
that the decrease in 2015’s revenue and accounts receivable creates an inference that the
reduction was due to the reversal of “ﬁctitious” 2015 sales. Allegations of these “sham
transactions,” the defendants suggest, bring the count under the heightened fraud-based
pleading standards. See Tabak v. Canadian Solar Inc., 549 F. App’x 24, 38 (2d Cir.
2013).8
          But these transactions only implicate changes in net revenues (a decrease of ¥2.6
million) and accounts receivable (a decrease of ¥6.0 million). Nothing in the Second
Amended Complaint alleges that these transactions aﬀected the greater changes in
income taxes paid (an increase of ¥10.7 million), taxes payable (an increase of ¥9.6
million), deferred revenue (a decrease of ¥12.9 million), or customer advances (an
increase of ¥8.2 million). As for these larger changes, the Second Amended Complant
generally alleges only that neither Gridsum nor the underwriters “made a reasonable
investigation or possessed reasonable grounds for the belief” that the 2015 ﬁnancials
were not false or misleading. SAC ¶ 141. Without more, and especially when set oﬀ
from the fraud claims under Section 10, the Section 11 claims of the Second Amended

8
 "e underwriters argue that they are implicated in the fraud, as well, because they are alleged to have had
“virtually unlimited access to internal corporate documents.” SAC ¶ 65.



                                                    13
Complaint do not sound in fraud and the fraud-based pleading standards therefore do not
apply. See In re Refco, Inc. Sec. Litig., 503 F. Supp. 2d 611, 632 (S.D.N.Y. 2007) (ﬁnding

careful division of Section 11 and Section 10 claims and allegations only of failing to
conduct a reasonable investigation and failing to possess reasonable belief prevents Rule
9(b) and PSLRA requirements from applying).
                                             ***
          Having decided the applicable pleading standards, the Court next turns to whether
the plaintiﬀs have alleged material misstatements. In their brieﬁng, they focus on two
sets of alleged misstatements: statements concerning the adequacy of Gridsum’s internal
controls and the 2015 ﬁnancial statements contained in the registration statement. be
Court ﬁnds that neither set can lay a foundation for a Section 11 claim: the former
because it was not alleged to be a misstatement and the latter because any misstatements
are not material.
             1e 2015 Financials
          be plaintiﬀs principally argue that the 2015 ﬁnancials contained material
misstatements because the January 2019 restatement provided corrected ﬁgures after the
discovery of “adjustments relating to cost accruals, expense cutoﬀ procedures and
classiﬁcation changes.” SAC ¶ 100. Although the defendants do not argue that the
ﬁnancials were correct in 2015 — except to the extent that revenue recognition policies
are implicated, see infra part V.B — they do argue that disclaimers of a material
weakness in Gridsum’s ﬁnancial controls make the misstatements immaterial as a matter
of law.
          But these disclaimers were disclaimers of potential future errors in ﬁnancials, not
that the so-stated 2015 ﬁnancials may have been incorrect. As the registration statement
described it, a “material weakness” is one that creates “a reasonable possibility that a
material misstatement of our annual or interim ﬁnancial statements will not be prevented
or detected on a timely basis.” SAC ¶ 81 (emphasis added). be defendants may not use


                                               14
these words warning of future mistakes to seek refuge from errors that had already
occurred and existed alongside the cautionary language. See Rombach, 355 F.3d at 173

(“Cautionary words about future risk cannot insulate from liability the failure to disclose
that the risk has transpired.”)
        be defendants next argue that the small magnitude and character of the restated
ﬁnancials make them immaterial as a matter of law. In making this determination, the
Court looks to the extent to which the misstatement was quantitatively and qualitatively
material. See Hutchison v. Deutsche Bank Sec. Inc., 647 F.3d 479, 485 (2d Cir. 2011).
According to SEC Staﬀ Accounting Bulletin No. 99 (“SAB 99”), 64 Fed. Reg. 45,150
(Aug. 12, 1999) — referred to often by courts of this Circuit — a ﬁve percent change can
provide a “‘basis for a preliminary assumption’ of materiality.” Hutchison, 647 F.3d at
485. (quoting 64 Fed. Reg. at 45,151). Qualitatively, the Court looks to “(1) whether
there was a concealment of an unlawful transaction; (2) the signiﬁcance of the
misstatement in relation to the company’s operations; and (3) management’s expectation
that the misstatement will result in a signiﬁcant market reaction.” In re Lone Pine
Resources, Inc., No. 12 Civ. 4839 (GBD), 2014 WL 1259653, at *4 (S.D.N.Y. Mar. 27,
2014) (citing 64 Fed. Reg. at 45,150–52).
        In arguing the materiality of the restated ﬁgures, the plaintiﬀs point out that some
of the ﬁgures swing quite dramatically between the original statement and the 2019
restatement. For example, in the statement of operations, income tax paid more than
tripled. And in the balance sheet, taxes payable increased 58.4 percent while deferred
revenue decreased 41.3 percent. Customer advances increased 7.8 percent and accrued
expenses decreased 5.1 percent.
        be defendants argue that, when placed into the context of Gridsum’s operations,
the magnitude of these changes greatly diminishes. brough that lens, the change in
income tax paid amounts to 4.5 percent of net revenues. Deferred revenue only dropped




                                             15
by 3.6 percent of liabilities, and the other balance sheet changes were even smaller. be
defendants have the better of the argument.

       Plaintiﬀs place too strict a focus on quantitative materiality in their proﬀered
analysis. Yes, the unit of analysis in SAB 99’s ﬁve percent quantitative materiality is the
“particular item on the registrant’s ﬁnancial statements.” 46 Fed. Reg. at 45,151. And
therefore, each of the particular items cited by the plaintiﬀs would seem to pass the
materiality threshold. But courts do not hold themselves to a bright line rule in this
regard. See Hutchison, 647 F.3d at 485.
       For example, a 2013 panel of the Second Circuit refused to limit its analysis to a
single region’s revenue when determining materiality. See Tabak v. Canadian Solar Inc.,
549 F. App’x 24, 27 (2d Cir. 2013). Rather, it looked at the change in the context of the
company’s “total operations,” and explicitly rejected the plaintiﬀs’ attempts to create a
presumption that investors would ﬁnd such a change material based on the change in the
line item alone. Id. In that case, the plaintiﬀs “failed to plead any reason why a
reasonable investor would consider revenue from this one region standing alone material
when making an investment decision.” Id.
       So, too, here. be plaintiﬀs have not provided the Court with any reason why
these changed line items “would have been viewed by the reasonable investor as having
signiﬁcantly altered the total mix of information made available.” Hutchison v. Deutsche
Bank Secs. Inc., 647 F.3d 479, 485 (2d Cir. 2011) (citations omitted). What is the
implication of a shift in the mix of how customer prepayments are allocated between
deferred revenue and customer advances? To what extent is a large change in income tax,
even when a small part of the overall picture, indicative of this company’s success to
investors? be plaintiﬀs have not hinted at the answer to any of these or similar questions
for other line items in the corrected 2015 ﬁnancials. Accordingly, even when drawing all
inferences in the plaintiﬀs’ favor, the Court cannot ﬁnd that the 2015 ﬁnancial
misstatements are material.


                                              16
           Deﬁcient Accounting Controls
       be plaintiﬀs next point out that the registration statement disclosed only one

material weakness in Gridsum’s internal controls: a “lack of suﬃcient ﬁnancial reporting
and accounting personnel with appropriate knowledge of U.S. GAAP and SEC reporting
requirements.” SAC ¶ 81. bis statement was false or misleading, they argue, because
there was, in fact, more than one weakness. be plaintiﬀs do not allege, however, what
the other material weaknesses were or could have been.
       Although the pleading standards of Rule 9(b) and the PSLRA do not apply to
these claims, the plaintiﬀs must still plead enough facts to make plausible their claim that
there were accounting deﬁciencies other than the ones disclosed in 2015. As it stands,
the plaintiﬀs have pointed to no statements in the 2019 restatement or otherwise that
suggest there were accounting weaknesses other than a lack of personnel who understand
GAAP. To the extent they argue that the disclosure of material weaknesses was deﬁcient,
they are in reality arguing against using those disclosures to protect against ﬁnding the
ﬁnancial ﬁgures material, as discussed above.
                                           ***
       Because the plaintiﬀs have failed to plead any material misstatements in the 2015
registration statement, the defendants’ motion to dismiss the claim under Section 11 of
the Securities Act is granted. be plaintiﬀs are granted leave to replead their claims.
       Melcher, separately, seeks to dismiss the Section 15 claim of control person
liability against him. To properly allege a claim of control person liability under Section
15, a plaintiﬀ must properly plead a primary violation. See ATSCI Commc’ns, Inc. v.
Shaar Fund, Ltd., 493 F.3d 87, 108 (2d Cir. 2007). As discussed, the plaintiﬀs here have
not done so. berefore, the Section 15 count against Melcher is dismissed, as well.
V.     EXCHANGE ACT CLAIMS
       To state a claim under Section 10 of the Exchange Act a plaintiﬀ must allege “(1)
a material misrepresentation or omission by the defendant; (2) scienter; (3) a connection



                                             17
between the misrepresentation or omission and the purchase or sale of a security; (4)
reliance upon the misrepresentation or omission; (5) economic loss; and (6) loss

causation.” Stoneridge Investment Partners, LLC v. Scientiﬁc–Atlanta, Inc., 552 U.S.
148, 157 (2008).
       be plaintiﬀs allege that Gridsum made material misstatements in its registration
statement, its 2016 20-F, and the April 2018 press release indicating that the 2016
ﬁnancials could no longer be relied upon. Gridsum contends that these were not actually
misstatements, and, in any event, that plaintiﬀs have not properly alleged scienter. be
Court ﬁnds that any misstatements in the 2015 registration were not material for the
reasons explained in supra part IV.A. But the Court ﬁnds that the Second Amended
Complaint otherwise properly pleads scienter and the materiality of the latter two sets of
misstatements. On this basis, the Court denies Gridsum’s and Melcher’s motions to
dismiss.
           Scienter
       Plaintiﬀs bringing private securities actions properly plead scienter when they
“state with particularity facts giving rise to a strong inference that the defendant acted
with the required state of mind.” 15 U.S.C. § 78u-4(b)(2)(A). In the Second Circuit, “the
scienter requirement is met where the complaint alleges facts showing either: (1) a

motive and opportunity to commit the fraud; or (2) strong circumstantial evidence of
conscious misbehavior or recklessness.” Emps. Ret. Sys. v. Blanford, 794 F.3d 297, 306
(2d Cir. 2015). be inference of scienter need not be the most plausible inference; rather,
it need only be “cogent and at least as compelling as any opposing inference one could
draw from the facts alleged.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,
324 (2007).
       be plaintiﬀs’ allegations of motive do not meet this standard because the
properly alleged misstatements and omissions do not temporally match with the alleged
motive. Because the only pre-IPO statement — the registration statement — does not


                                             18
contain material misstatements, the motive of artiﬁcially increasing the revenues in
preparation for a more successful IPO cannot apply to the 2016 ﬁnancials and the 2018

press release. be other motive proﬀered by the plaintiﬀs — that the fraud was executed
to prepare for a $40 million convertible note with Future X — is more promising. See In
re Complete Mgt. Inc. Securities Litig., 153 F. Supp. 2d 314, 328 (S.D.N.Y. 2001) (“[T]he
artiﬁcial inﬂation of a stock price in order to achieve some more speciﬁc goal may satisfy
the pleading requirement” (citing In re Time Warner Inc. Sec. Litig., 9 F.3d 259, 270 (2d
Cir. 1993))). But the ﬁrst mention of the note in the Second Amended Complaint only
comes about in May 2018 — after PwC announced that the ﬁnancials could no longer be
relied upon. Without more facts that show the Future X deal was actively contemplated
prior to the announcement of the unreliable ﬁnancials, this inference of motive is neither
cogent nor as compelling as more innocent inferences.
       be plaintiﬀs do, however, properly plead scienter through their allegations of
conscious misbehavior or recklessness. A plaintiﬀ can plead scienter in this manner by
alleging that defendants: “(1) beneﬁtted in a concrete and personal way from the
purported fraud; (2) engaged in deliberately illegal behavior; (3) knew facts or had access
to information suggesting that their public statements were not accurate; or (4) failed to
check information they had a duty to monitor.” Blanford, 794 F.3d at 306 (internal
quotation omitted). be plaintiﬀs proﬀer three reasons why the defendants’ behavior
shows scienter. be latter two convince the Court that the plaintiﬀs have plead that the
defendants “knew facts or had access to information suggesting that their public
statements were not accurate.”
       First, the plaintiﬀs make a number of allegations relating to the “core operations”
doctrine and the knowledge the individual defendants must necessarily have had. Under
the “core operations” doctrine, a plaintiﬀ can plead scienter by showing that a defendant
made false or misleading statements when “contradictory facts of critical importance”
were or should have been apparent. See In re Rockwell Medical, Inc. Sec. Litig., No. 16


                                             19
Civ. 1691, 2018 WL 1725553, at *14 (S.D.N.Y. Mar. 30, 2018). “be doctrine typically
applies only where the operation in question constitutes nearly all of a company's

business.” See also Das v. Rio Tinto PLC, 332 F. Supp. 3d 786, 816 (S.D.N.Y. 2018)
(internal quotation and alteration omitted). Here, the plaintiﬀs have not alleged that the
aﬀected operations truly constituted all of the company’s business. Nor can the plaintiﬀs’
allegations of the company being “small” at over 1000 employees or the executives
having knowledge of the misstatements by virtue of their management and board
positions support the inference of scienter. See Cohen v. Kitov Pharms. Holdings, Inc.,
No. 17 Civ. 917, 2018 WL 1406619, at *8 (S.D.N.Y. Mar. 20, 2018) (be “size of the
company does not give rise to a ‘strong inference’ that [defendant] acted with a guilty of
state of mind” even where there were “at most ten employees and consultants”).
Accordingly, the Court does not ﬁnd these allegations to be probative of scienter.
        Second, the plaintiﬀs argue that the magnitude of the restated ﬁnancials is
indicative of fraudulent intent. be magnitude of a misstatement, while not dispositive,
can be a factor in properly alleging scienter. See, e.g., In re Scholastic Corp. Sec. Litig.,
252 F.3d 63, 77 (2d Cir. 2001) (ﬁnding that $24 million error “undermines . . . argument
that defendants were unaware”); Rothamn v. Gregor, 220 F.3d 81, 92 (2d Cir. 2000) (same
for $74 million write-oﬀ). Here, that factor cuts in the plaintiﬀs’ favor because the
magnitude of the restated ﬁnancials was substantial at the line-item and company-wide
level. For example, restated net revenues were 9 percent lower than the original 2015
ﬁgures — a drop of ¥36.4 million or $5.6 million. Accounts receivable decreased by 14
percent, or 4.6 percent of assets. Accounts payable increased four-fold — a 9 percent
increase in liabilities.
        It is true that when courts ﬁnd the magnitude of a restatement probative of
scienter, the percent and absolute change in the ﬁnancials is often higher. E.g., Okla.
Fireﬁghters Pension & Ret. Sys. v. Lexmark Int’l., Inc., 367 F. Supp. 3d 16, 38 (S.D.N.Y.
2019) (inventory drawdown of between $50 million and $70 million); Rothman, 220 F.3d


                                              20
at 92 (write-oﬀ of $74 million or 84 percent of total). But, given that this is a motion to
dismiss where all facts and inferences are to be considered in the plaintiﬀs’ favor, the

allegations here are suﬃcient to weigh in favor of a ﬁnding of scienter. See, e.g.,
Plumbers & Pipeﬁtters Nat. Pension Fund v. Orthoﬁx Intern. N.V., 89 F. Supp. 3d 602,
619 (S.D.N.Y. 2015) (ﬁnding changes of 17, 22, and 1600 percent probative of scienter).
       \ird, the plaintiﬀs argue that the nature of the accounting errors alleged
contribute to an inference of scienter. Violations of GAAP and other accounting policies,
along with allegations of “corresponding fraudulent intent,” can show scienter. Novak v.
Kasaks, 216 F.3d 300, 309 (2d Cir. 2000). When the policies at issue are alleged to be
relatively simple, such as “revenue cannot be recognized for unexecuted contracts,” some
courts ﬁnd that the violation of those policies further buttresses the inference of scienter.
See, e.g., In re MicroStrategy, Inc. Sec. Litig., 115 F. Supp. 2d 620, 637 (E.D. Va. 2000).
       be plaintiﬀs allege that Gridsum clearly violated its own revenue recognition
polices when it recognized consignment sales as revenue. be Court agrees with the
plaintiﬀs’ characterization of the restatement. Gridsum’s own revenue recognition
policies indicate that revenue is to be recognized when “the Group’s platform is made
available to the customer.” SAC ¶ 77. As the plaintiﬀs allege, Gridsum recognized
consignment transactions as revenue. A consignment sale, by deﬁnition, does not involve
a sale to a ﬁnal customer. See U.C.C. § 9-102(a)(20), (deﬁning a consignment sale as “a
transaction, regardless of its form, in which a person delivers goods to a merchant for the
purpose of sale”).
       be plaintiﬀs properly allege that these recognizing these transactions as revenue
was a violation of U.S. GAAP, as well. U.S. GAAP does not provide for the recognition
of revenue when a product is given to a reseller in a consignment sale. See SAC ¶ 115
(citing SAB 101); SAC ¶ 116 (citing SEC Accounting and Audition Enforcement Release
No. 817). As with the internal policies, the plaintiﬀs allege that recognizing the
consignment sales and sham transactions clearly violated this simple rule. Furthermore,


                                              21
PwC indicated to the company that it could no longer rely upon the representations of
management and therefore could not complete its audit of the 2016 ﬁnancials. be Court

ﬁnds that this allegation, in concert with the size and nature of the restatement, makes for
a properly plead allegation of scienter.
           Falsity of the Statements
       With scienter having been established, the defendants argue ﬁnally that the
plaintiﬀs have failed to establish that there were any falsehoods in the 2016 ﬁnancials or
the April 2018 press release. be Court, however, disagrees.
       be defendants argue that the changes from the 2016 ﬁnancials to the 2019
restatement are due to a disclosed change in revenue-recognition methodology, and
therefore the plaintiﬀs have failed to plead that the 2016 ﬁnancials were untrue at the
time the statement was made. But the plaintiﬀs plead more than a change in revenue
recognition methodology. As discussed above, they plead that the 2016 ﬁnancials
included revenue and other ﬁgures inconsistent with U.S. GAAP and Gridsum’s internal
policies — both of which Gridsum said in the 2016 report that it followed. As discussed
above, Gridsum is alleged to have violated both sets of guidelines and, therefore, its
representations to the contrary are false.
       Plaintiﬀs argue that the April 2018 press release was false because it failed to

disclose that PwC had told Gridsum that it could no longer “rely upon the representations
of management.” SAC ¶ 179. be defendants respond that the Court may take judicial
notice of language in the 2019 restatement that Gridsum had been advised of PwC’s
concerns “prior to” June 28, 2018.
       When viewing the facts in the light most favorable to the plaintiﬀs and drawing
all inferences in their favor, the Court ﬁnds that the plaintiﬀs have properly plead an
omission. Although the allegations leave room for the reality that PwC informed
Gridsum of its concerns after the April 2018 press release, they leave the same amount of




                                             22
room for a reality in which Gridsum was informed prior to the April 2018 press release,
still prior to PwC’s dismissal in June 2018.

       Accordingly, Gridsum’s motion to dismiss is DENIED as to the Exchange Act
counts. be motion to dismiss the control person liability claims against Melcher under
Section 20 is likewise DENIED. be plaintiﬀs have properly provided both “[a] short,
plain statement that gives [Melcher] fair notice of the claim that [Melcher] was a control
person and the ground on which it rests its assertion that [Melcher] was a control person.”
In re WorldCom, Inc. Sec. Litig., 294 F. Supp. 3d 392, 415–16 (S.D.N.Y. 2003). be
Section 10 count against Melcher, however, is dismissed; the plaintiﬀs never alleged that
Melcher signed or otherwise “made” either the 2016 ﬁnancial statements or the April
2018 press release. See Janus Capital Grp. v. First Derivative Traders, 564 U.S. 135,
141 (2011).
VI.    PRICEWATERHOUSECOOPER’S MOTION TO DISMISS FOR
       LACK OF PERSONAL JURISDICTION
       PwC moves to dismiss the case against it for lack of personal jurisdiction under
Rule 12(b)(1). Simply put, this Court cannot exercise personal jurisdiction over any non-
consenting party until that party is properly served. See Omni Capital Int’l Ltd. v. Rudolf
Wolﬀ & Co., 484 U.S. 97, 104 (1987). be plaintiﬀs do not argue that PwC has been
properly served in this action and provide no opposition to this ground for the accounting
ﬁrm’s motion to dismiss. Accordingly, the Court GRANTS PwC’s motion.
       Rather than dismiss the case without prejudice against PwC, however, the Court
will QUASH the service of March 6, 2019, Doc. 107. See 5B Wright & Miller, Federal
Practice & Procedure § 1354 (“be federal courts have broad discretion to dismiss the
action or to retain the case but quash the service that has been made on the defendant.”).
PwC has not argued that this Court is incapable of exercising personal jurisdiction over it,
even if it is properly served, and dismissal would needlessly increase costs and
complications for the parties. Cf. Stormhale, Inc. v. Baidu.com, Inc. 675 F. Supp. 2d 373,



                                               23
376 (S.D.N.Y. 2009) (dismissing case after ﬁnding that, regardless of service, court did
not have personal jurisdiction).
VII.    MOTIONS FOR ALTERNATIVE SERVICE OF PROCESS
        Citing their attempts to serve the defendants located in China, the plaintiﬀs ask
the Court for leave to serve the Second Amended Complaint on the individual defendants
located in China and Hong Kong, as well as PwC. be following table summarizes
service thus far, as detailed in supra part II, the parties’ relationships to Gridsum, and
their locations:

                     ASSOCIATION
 INDIVIDUAL          WITH GRIDSUM           LOCATION              SERVICE STATUS
 Bai, Gao, Qi,      Current Gridsum         China            Service of First and Second
 Yu, Zhang          Directors or                             Amended Complaints
                    Officers                                 attempted via delivery to
                                                             Gridsum’s Beijing office.

 Sarathy            Current Gridsum         Hong Kong        Service of First Amended
                    Officer                                  Complaint attempted via
                                                             delivery to Gridsum’s Beijing
                                                             office.

 Fan                Former Gridsum          Hong Kong        Service not yet attempted.
                    Director

 Schloss            Former Gridsum          China            Service of First Amended
                    Director                                 Complaint attempted via
                                                             delivery to Gridsum’s Beijing
                                                             office.
                                                             Service of Second Amended
                                                             Complaint not yet attempted.

 Chui               Former Gridsum          China            Service of Second Amended
                    Director                                 Complaint completed.

 Melcher            Current Gridsum         United States    Waived service.
                    Director

 Gridsum            Company                 Cayman           Waived service.
 Holding Inc.                               Islands




                                              24
        Individuals and entities located outside the United States may be served, inter
alia, “by any internationally agreed means of service that is reasonably calculated to give

notice” — including the Hague Convention9 — or “by other means not prohibited by
international agreement, as the court orders.” Fed. R. Civ. P. 4(f)(1), (3), (h)(2). Any
service ordered by this Court “must comply with constitutional notions of due process
and constitute ‘notice reasonably calculated, under all the circumstances, to apprise
interested parties of the pendency of the action and aﬀord them an opportunity to present
their objections.’” S.E.C. v. China Ne. Petroleum Holdings Ltd., 27 F. Supp. 3d 379, 398
(S.D.N.Y. 2014) (ultimately quoting Mullane v. Cent. Hanover Bank & Trust Co., 339
U.S. 306, 314 (1950)).
        bere is no strict requirement that a plaintiﬀ pursue service through an
international agreement before asking a court’s assistance in ordering alternative service,
and the decision of whether to allow that service is committed to the sound discretion of
the district court. See Wash. State Inv. Bd. v. Odebrecht S.A., No. 17 Civ. 8118 (PGG),
2017 WL 6253877, at *3–4 (S.D.N.Y. Sept. 21, 2018). But district courts in this Circuit
routinely examine two threshold questions before authorizing alternative service: (1) Did
the plaintiﬀ reasonably attempt to eﬀectuate service? And, (2) has the plaintiﬀ made a
showing that the court’s intervention is necessary? See China Ne. Petroleum, 27 F. Supp.
3d at 398. “bese requirements are imposed in order to prevent parties from whimsically
seeking an alternate means of service.” Id. (internal citation and quotation marks
omitted).
        be plaintiﬀs ask for leave to serve Qi, Zhang, Yu, Bai, Gao, and Schloss through
their counsel of record, Orrick, and PwC through its counsel, Davis Polk. bey
additionally seek leave to serve Fan and Sarathy, neither of which have appeared through



9
 Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
Matters, Nov. 15, 1965, https://www.hcch.net/en/instruments/conventions/full-text/.



                                                 25
any counsel, through Orrick. be plaintiﬀs have presented no evidence that Fan or
Sarathy are in communication with Orrick.

       be Court does not ﬁnd that an order for alternative service is necessary at this
time. “When courts have allowed for alternative service, they have done so when
plaintiﬀs have been unable, despite diligent eﬀorts, to serve the defendant in the foreign
country according to the Hague Convention procedures.” Id. at 398 (internal alterations
and quotations omitted). be plaintiﬀs here have not been diligent in their eﬀorts.
       First, regarding the individual defendants served in Beijing, the method of service
— dropping the summonses oﬀ with Gridsum — does not comply with Chinese law
requiring service to be made on individuals or with an adult at their home. See
Declaration of Gary J. Gao (“Gao Decl.”) ¶ 5 (discussing Chinese laws of serving
defendants), Doc. 196. Indeed, that method would not comply with U.S. law if attempted
here. See Fed. R. Civ. P. 4(e) (allowing service via personal delivery or via delivery to an
adult at the person’s home).
       Second, for Sarathy, service was not even attempted in the correct jurisdiction.
For purposes of the Hague Convention, China and Hong Kong are two diﬀerent regions.
See Foley Decl. Ex. B (Hague convention website designating China’s Ministry of Justice
and Hong Kong’s Chief Secretary for Administration as service Central Authority).
Sarathy lives in Hong Kong, but service on him was attempted in Beijing, China. be
plaintiﬀs must at least attempt service in the proper jurisdiction before asking the Court to
provide an alternative to the Hague Convention. Furthermore, proper service has not
been attempted at all for PwC or Fan at this time.
       \ird, the record of service attempts have shown that the Chinese and Hong Kong
authorities have not been obstructive in their work such that the Court’s intervention is
necessary. be delivery of the First Amended Complaint to Gridsum’s oﬃce in June
2019 occurred within four months of when this Court issued summonses in February
2019. Chui, in Shanghai, was successfully served with the Second Amended Complaint


                                             26
in October 2019, ﬁve months after a summons was issued in May 2019. And the Hong
Kong authorities indicated in November 2019 that service was pending on the Hong

Kong-based defendants.
        Furthermore, although service on counsel for Qi, Zhang, Bai, Gao, Schloss,
Sarathy and PwC may comport with due process and likely does not violate any
international agreement,10 the Court ﬁnds that the plaintiﬀs have failed to show that
service on Fan in this manner would be appropriate, even if the Court were to ﬁnd
alternative service necessary. “[A] party seeking leave to serve an individual by counsel
must show adequate communication between the individual and the attorney.” In re GLG
Life Tech, 287 F.R.D. at 267. “bis communication requirement remains essential when a
party looks to serve an individual through his corporate rather than his personal attorney.”
China Ne. Petroleum, 27. F. Supp. 3d at 399. be plaintiﬀs have oﬀered no evidence that
Fan is in touch with Gridsum or Orrick at all, and without such evidence the Court cannot
be assured that such service will properly notify him.
        For these reasons, the plaintiﬀs’ motion to order alternative service is denied in its
entirety. bey may renew their motion at such time as they are able to provide proof of
their diligence.
VIII. CONCLUSION
        For the foregoing reasons, the motions of the underwriters, Gridsum, and Melcher
to dismiss the claims under Sections 11 and 15 of the Securities Act are GRANTED.
Gridsum’s and Melcher’s motions to dismiss the claims under Sections 10 and 20 of the
Exchange Act are DENIED. be motion to dismiss all counts against PwC is




10
  See China Ne. Petroleum, 27 F. Supp. 3d at 299 (noting that courts have allowed service via counsel); In
GLG Life Tech Corp. Sec. Litig., 287 F.R.D. 262, 267 (S.D.N.Y. 2012) (ﬁnding that service on U.S. counsel
does not violate the Hague Convention and that service on corporate oﬃcer through corporate attorney is
proper) (citing Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 703 (1988)).



                                                   27
GRANTED and the Clerk of Court is directed to QUASH the service noted at Doc. 107.

be plaintiﬀs’ motion for alternative service is DENIED.

         If the plaintiﬀs seek to ﬁle a bird Amended Complaint realleging the Securities

Act claims, they are directed to move to do so by May 1, 2020 or otherwise inform the

Court that they will proceed under the Second Amended Complaint. Objections or

answers to the operative complaint are due by June 1, 2020. All parties are directed to

appear via teleconference on April 2, 2020 at 10:15 a.m. at the number listed in Doc. 200.

be Clerk of Court is respectfully directed to terminate the motions, Docs. 144, 151, 154,
and 186.


It is SO ORDERED.


Dated:     March 30, 2020
           New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            28
                                            APPENDIX
                        Gridsum 2015 Consolidated Statement of Operations
                  ¥ ’000s                2015 Registration           2019
                                            Statement*           Restatement**       Correction
    Net Revenues                                   234,839             232,197          (2,642)
    Cost of Revenues                               (35,237)            (33,392)           1,845
    Gross Profit                                   199,602             198,805            (797)

    Total Operating Expenses                      (245,274)           (246,737)         (1,463)
    Loss from Operations                           (45,672)            (47,932)         (2,260)
    Other Income/(Expense)                            1,530               1,530               -
    Income Tax                                      (4,693)            (15,371)        (10,678)
    NET LOSS                                       (48,835)            (61,773)        (12,938)

                              Gridsum 2015 Consolidated Balance Sheet
                  ¥ ’000s                2015 Registration          2019
                                            Statement            Restatement         Correction
    Cash & Cash Equivalents                        198,523              198,523               -
    Net Accounts Receivable                        279,537              273,536         (6,001)
    Prepayment & Other Current
    Assets                                         107,046              105,387         (1,659)
    Total Current Assets                           585,106              577,446         (7,660)
    Total Non-Current Assets                        40,801               40,800             (1)
    Total Assets                                   625,907              618,246         (7,661)

    Short Term Bank Loans                                    -                   -            -
    Accounts Payable                               103,289               99,559         (3,730)
    Salary & Welfare Payables                       33,539               33,539               -
    Taxes Payable                                   16,484               26,112           9,628
    Deferred Revenue                                31,308               18,368        (12,940)
    Advance from Customers                         104,605              112,782           8,177
    Accrued Expenses & Other
    Current Liabilities                             70,908               67,292         (3,616)
    Total Current Liabilities                      360,133              357,652         (2,481)
    Total Liabilities                               360,133             357,652         (2,481)
    Mezzanine Equity                                476,018             476,018               -
    Shareholders' Equity                          (210,244)           (215,424)         (5,180)
    Total Equity                                   265,774              260,594         (5,180)

*
    Foley Decl. Ex. 1 at F-2 to F-4.
**
     Foley Decl. Ex. 7 at F-3 to F-5.
                                                A-1
                        Gridsum 2016 Consolidated Statement of Operations
                  ¥ ’000s                                          2019
                                             2016 F-20†        Restatement**    Correction
    Net Revenues                                   400,259           363,823      (36,436)
    Cost of Revenues                               (53,487)          (55,707)      (2,220)
    Gross Profit                                   346,772           308,116      (38,656)

    Total Operating Expenses                      (383,522)         (388,276)      (4,754)
    Loss from Operations                           (36,750)          (80,160)     (43,410)
    Other Income/(Expense)                          (2,609)           (3,666)      (1,057)
    Income Tax                                     (28,387)          (14,801)       13,586
    NET LOSS                                       (67,746)          (98,627)     (30,881)


                               Gridsum 2016 Consolidated Balance Sheet
                  ¥ ’000s                                          2019
                                             2016 F-20          Restatement     Correction
    Cash & Cash Equivalents                         524,454          520,452       (4,002)
    Net Accounts Receivable                         412,301          355,880      (56,421)
    Prepayment & Other Current
    Assets                                          229,517           263,172       33,655
    Total Current Assets                          1,166,272         1,139,504     (26,768)
    Total Non-Current Assets                         60,054            68,996        8,942
    Total Assets                                  1,226,326         1,208,500     (17,826)

    Bank Loans                                       65,093           65,000          (93)
    Accounts Payable                                 12,150           49,564        37,414
    Salary & Welfare Payables                        54,779           42,820      (11,959)
    Taxes Payable                                    66,589           66,851           262
    Deferred Revenue                                 50,110           21,057      (29,053)
    Advance from Customers                          106,570          109,381         2,811
    Accrued Expenses & Other
    Current
    Liabilities                                      58,473           76,578        18,105
    Total Current Liabilities                       413,764          431,251        17,487
    Total Liabilities                               413,764          431,251        17,487
    Mezzanine Equity                                      -                -             -
    Shareholders' Equity                            812,562          777,249      (35,313)
    Total Equity                                    812,562          777,249      (35,313)


†
    Foley Decl. Ex. 5 at F-2 to F-4.
**
     Foley Decl. Ex. 7 at F-3 to F-5.
                                                 A-2
